DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 20 is objected to because of the following informalities:  
Claim 20 (the un-numbered one right after claim 19) is missing the claim number.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines 8-12: Applicant claims, “the coating comprising a first layer and a second layer […] wherein at least one layer comprises a material [A, B, C ….] and the other layer comprises a polymer”; it is unclear, and therefore indefinite, how many layers are required of the claim.  Within the first part of the aforementioned claim clause there are 2 layers (a first and second); however, in the second part of the aforementioned claim clause there are at least 2 layers (in order for at least one layer comprise material A, B, C and the other layer to comprise a polymer); as such, it is unclear how many 
Within claim 4, line 2 (and claim 5, line 2; and claim 7, line 1): Applicant claims, “the leaflet”; it is unclear, and therefore indefinite, which leaflet of the plurality is being referred to. 
Within claim 10, line 9 (and claim 13, line 2): Applicant claims, “the leaflet”; it is unclear, and therefore indefinite, which leaflet of the plurality is being referred to.  Claim(s) 11-16, which depend from claim 10, inherit all the problems associated with claim 10.
Within claim 11, lines 2-3: Applicant claims, “and the other layer comprises a polymer”; it is unclear, and therefore indefinite, what the first layer is for there to be an “other layer” or what the “other layer” is on or part of.  For the purposes of examination Examiner is assuming the clause “and the other layer comprises a polymer” was added to the claim in error and should not be there.
Within claim 17, line 13: Applicant claims, “and the other layer comprises a polymer”; it is unclear, and therefore indefinite, what the first layer is for there to be an “other layer” or what the “other layer” is on or part of.  Claim(s) 18-20, which depend from claim 17, inherit all the problems associated with claim 17.  For the purposes of examination Examiner is assuming the clause “and the other layer comprises a polymer” was added to the claim in error and should not be there.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 14 of U.S. Patent No. 10,368,982. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 10 are to be found in patent claim(s) 14 (as the application claim(s) 10 fully encompass patent claim(s) 14).  The difference between the application claim(s) 10 and the patent claim(s) 14 lies in the In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 10 is/are anticipated by claim(s) 14 of the patent, it is not patentably distinct from claim(s) 14 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US 2014/0322512 A1).
With respect to claim 10:
Pham et al. discloses a prosthetic heart valve (replacement heart valves) (paragraphs [0082, 0112]) comprising:
A plurality of leaflets (the recreated native valve leaflets) (paragraphs [0082, 0112]),

The leaflets (the recreated native valve leaflets) comprising a fibrous matrix (made up of the electrospun multicomponent fibers) (paragraph [abstract]), the fibrous matrix (made up of the electrospun multicomponent fibers) comprising polymeric fibers (polymeric core) (paragraphs [abstract, 0082, 0112]); and 
A coating (polymeric sheath) surrounding individual polymeric fibers (polymeric core) within the fibrous matrix (made up of the electrospun multicomponent fibers) (paragraphs [abstract, 0082, 0112]); 
Wherein a flexural stiffness of the leaflets (the recreated native valve leaflets) are less than 8 g/cm (the heart valve leaflets are intended to recreate native valve leaflets, in “recreating” the valve leaflets will need to mimic/ match health native leaflets as closely as possible, including the flexural stiffness which Applicant discloses to be less than 8g/cm (page 8, line 26-page 9, line 5).  
With respect to claim 15:
The fibrous matrix (made up of the electrospun multicomponent fibers) comprising polymeric fibers (polymeric core) having an average diameter of about 10 nanometers to about 10 micrometers (0.01-10 microns) (paragraph [0032]).
With respect to claim 16:
Further comprising a frame (frame), wherein the leaflets (the recreated native valve leaflets) are attached to the frame (frame) (paragraph [0082]).
Allowable Subject Matter
Claim(s) 1-9, 17-20 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 11-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner can find no reference alone nor in combination which disclose: 
A prosthetic valve including leaflets comprising a fibrous matrix, the fibrous matrix is made up of polymeric fibers where individual polymeric fibes are surrounded by at least one layer comprising a metal oxide, a nitride, a carbide, or a sulfide (as required by claims 1 and 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/REBECCA S PRESTON/               Examiner, Art Unit 3774